Matter of Dahan S. (Sheila McL.) (2015 NY Slip Op 03944)





Matter of Dahan S. (Sheila McL.)


2015 NY Slip Op 03944


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Friedman, J.P., Acosta, Richter, Gische, JJ.


15049

[*1] In re Dahan S., A Child Under the Age of Eighteen Years, etc.,
andSheila McL., Respondent-Appellant, Administration for Children's Services of the City of New York, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Drake A. Colley of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about June 2, 2014, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about April 9, 2014, which found that respondent mother neglected the subject child, unanimously affirmed, without costs.
The Family Court's finding of neglect is supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B], 1046[b][i]). Among other things, respondent, who had tested positive for cocaine in 2011 and completed a drug treatment program in early 2012, tested positive for marijuana in May 2012, while four months pregnant with the subject child.
In addition to respondent's drug use, the Family Court properly relied on her failure to appear for at least one-third of the twice monthly random drug screenings and to find adequate housing pursuant to court orders issued as recently as 2012, as a result of earlier neglect findings, in 2001 and 2006, involving her other three children. By the time of the subject child's birth, respondent had yet to resolve the conditions that led to those earlier neglect findings (see e.g. Matter of Jayden C.,  AD3d , 2015 NY Slip Op 01762 [1st Dept 2015]).
Moreover, respondent's failure to testify warranted drawing the "strongest adverse inference" against her (Matter of Vivienne Bobbi-Hadiya S., __ AD3d __, 2015 NY Slip Op 02077 [1st Dept 2015]; Matter of Nassau County Dept. of Social Servs. v Denise J., 87 NY2d 73, 79 [1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK